                                            Case 5:19-cv-01242-LHK Document 187 Filed 12/17/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        GREGORY HANDLOSER, et al.,                       Case No. 19-cv-01242-LHK (VKD)
                                                          Plaintiffs,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                    v.                                       ADDITIONAL ESI CUSTODIANS
                                  10

                                  11        HCL AMERICA, INC., et al.,                       Re: Dkt. No. 174
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiffs ask the Court to order defendants HCL America, Inc. and HCL Technologies,

                                  15   Ltd. (collectively “HCL”) to conduct searches for responsive electronically stored information

                                  16   (“ESI”) in the files of five additional custodians. Dkt. No. 174. The Court finds this matter

                                  17   suitable for determination without oral argument. See Civil L.R. 7-1(b).

                                  18            For the reasons explained below, the Court denies plaintiffs’ request for additional ESI

                                  19   discovery.

                                  20   I.       BACKGROUND
                                  21            The parties have asked the Court to resolve numerous discovery disputes concerning ESI

                                  22   in this case. In resolving one such dispute in January 2020, the Court ordered as follows:

                                  23            1. HCL must identify all the U.S. heads of the Immigration, HR, TAG, WPC, and HR

                                  24                departments from 2014 forward by January 9, 2020.

                                  25            2. Plaintiffs may identify the following custodians whose records will be searched by

                                  26                HCL for responsive ESI:

                                  27                     a. Any person who was the U.S. head of the Immigration, HR, TAG, WPC, and

                                  28                        HR departments from 2014 forward; and
                                          Case 5:19-cv-01242-LHK Document 187 Filed 12/17/20 Page 2 of 5




                                   1                   b. Up to 10 additional individual custodians, identified by name or position, as to

                                   2                      whom plaintiffs have a factual basis to believe that the custodian has relevant

                                   3                      and responsive information.

                                   4   Dkt. No. 64. In this order, the Court attempted to balance plaintiffs’ need for relevant discovery

                                   5   with the burdensomeness of their demands.

                                   6          Following the January 2020 order, the parties identified a total of 16 ESI custodians whose

                                   7   files would be searched. Twelve of these custodians apparently met the criteria of paragraph 2(a)

                                   8   of the order—i.e. a U.S. head of the Immigration, HR, TAG, WPC, and HR departments.

                                   9   Plaintiffs then identified four additional custodians according to the criteria of paragraph 2(b). See

                                  10   Dkt. No. 122.

                                  11          Over the next several months, the Court held several discovery conferences regarding the

                                  12   status of HCL’s review and production of ESI as well as several hearings on the parties’ many
Northern District of California
 United States District Court




                                  13   discovery disputes. During the course of those proceedings, the Court became concerned that the

                                  14   number of ESI custodians, the volume of collected ESI, and the scope of the then-agreed search

                                  15   terms to be applied had resulted in an ESI collection for review and production that was

                                  16   disproportionate to the needs of the case. At the same time, the Court was also troubled by HCL’s

                                  17   inability to reliably calculate what needed to be reviewed and how much time the review required,

                                  18   and by the parties’ difficulties in reaching agreement on reasonable search terms for the existing

                                  19   custodians. See Dkt. No. 173 (transcript of June 17, 2020 hearing). To address these concerns, on

                                  20   June 17, 2020, the Court issued a further order regarding the review and production of ESI. That

                                  21   order set deadlines for HCL to complete production of ESI for the 16 custodians and established

                                  22   some parameters for how HCL should conduct the remainder of its ESI review. In addition, the

                                  23   order included the following requirement for plaintiffs’ future identification of additional ESI

                                  24   custodians: “Plaintiffs must demonstrate good cause for requesting the production of ESI from any

                                  25   other custodian. Good cause requires not only a factual basis for believing that the custodian has

                                  26   relevant information and that discovery of the custodian’s ESI is proportional to the needs of the

                                  27   case, but also a showing of why plaintiffs did not identify the custodian earlier.” Dkt. No. 124 ¶ 3.

                                  28          In connection with the current discovery dispute, plaintiffs ask the Court to order HCL to
                                                                                         2
                                             Case 5:19-cv-01242-LHK Document 187 Filed 12/17/20 Page 3 of 5




                                   1   collect, review, and produce ESI from five additional custodians: Apparao Varre, Kiran Nadgir,

                                   2   Nitish Antony, Sudhanshu Shekhar, and Shreenivas Sambarth Kumar. Dkt. No. 174 at 2-6. HCL

                                   3   opposes this additional discovery. Id. at 7-10.

                                   4   II.       DISCUSSION
                                   5             The Court’s June 2020 order required plaintiffs to demonstrate that good cause justifies

                                   6   future requests for discovery from additional ESI custodians beyond the 16 custodians whose files

                                   7   have already been searched. The Court considers each of plaintiffs’ arguments in support of its

                                   8   request for discovery of the five additional custodians.

                                   9             First, plaintiffs essentially argue that they have been prejudiced in their ability to identify

                                  10   custodians. They observe that defendants failed to timely comply with this Court’s November 25,

                                  11   2019 order which required HCL to identify (by producing organizational charts or otherwise) “the

                                  12   senior manager for the Immigration, TAG, WPC, and HR departments, . . . those managers’ direct
Northern District of California
 United States District Court




                                  13   reports, and all executives above the senior managers in the reporting chain” by December 9,

                                  14   2019.1 Dkt. No. 55 at 3. HCL did not timely comply with this order or with a subsequent order of

                                  15   this Court. See Dkt. No. 142 at 12-14. In fact, plaintiffs assert that HCL did not complete its

                                  16   identification of the required personnel until September 8, 2020. See Dkt. No. 174 at 3. From

                                  17   these observations, they reason that if HCL had timely complied, they would have been free to

                                  18   identify all ten of their “discretionary” ESI custodians under paragraph 2(b) of the Court’s January

                                  19   2020 order before the Court decided to require a more rigorous showing in its June 2020 order. In

                                  20   other words, plaintiffs complain that they missed out on the opportunity to identify as many as 22

                                  21   ESI custodians without having to show good cause for that discovery. The Court is not

                                  22   sympathetic to plaintiffs’ complaint. It is precisely this kind of unrestrained and undisciplined

                                  23   approach to discovery that Court’s June 2020 order was intended to correct.

                                  24             On the other hand, plaintiffs also argue that as a result of HCL’s non-compliance they did

                                  25   not even learn of some of the proposed custodians’ names and their roles until September 2020.

                                  26   The record on this point is disputed. However, at a minimum, plaintiffs concede that two of the

                                  27

                                  28   1
                                           The Court signed a proposed order to which the parties had stipulated.
                                                                                         3
                                          Case 5:19-cv-01242-LHK Document 187 Filed 12/17/20 Page 4 of 5




                                   1   five proposed additional custodians—Varre and Nadgir—were known to plaintiffs and appeared

                                   2   on plaintiffs’ initial list of custodians as early as December 2019. See Dkt. No. 174 at 4, 10. As to

                                   3   the other three—Antony, Shekhar, and Kumar—HCL’s prior failure to identify these personnel as

                                   4   required weighs in favor of plaintiffs’ request for discovery from these custodians.

                                   5           Second, plaintiffs argue that the Court should order discovery of all five ESI custodians

                                   6   because they are likely to have relevant evidence. Plaintiffs showing of good cause is remarkably

                                   7   thin. With respect to three of the custodians—Antony, Shekhar, and Kumar—plaintiffs provide

                                   8   essentially no explanation for why additional ESI discovery is warranted; they assert only that

                                   9   these custodians had “hiring/staffing roles” in the relevant departments. Dkt. No. 174 at 5. The

                                  10   Court cannot discern why plaintiffs expect to discover information from these three custodians

                                  11   that differs from discovery they have already obtained from the other 16 custodians, including

                                  12   (apparently) these three custodians’ direct supervisors. See id. at 9. With respect to the other two
Northern District of California
 United States District Court




                                  13   custodians—Varre and Nadgir—plaintiffs showing is only marginally more substantial. Plaintiffs

                                  14   assert that “Varre (Chief HR Officer) and Nadgir (Global Head Immigration-Policies) are

                                  15   executives with first-hand knowledge of the creation, implementation, and purpose of the[ ]

                                  16   [challenged] policies, and HCL’s heavy reliance on visa workers.” Id. at 4-5. But here too the

                                  17   Court cannot discern why plaintiffs expect to discover information from these custodians that

                                  18   differs from discovery they have already obtained from the others, including the U.S. heads of the

                                  19   relevant departments. The Court expects plaintiffs to articulate a factual basis for this additional

                                  20   discovery that supports a showing of good cause. Conclusory assertions that the discovery is

                                  21   relevant are insufficient.

                                  22           Third, plaintiffs argue that the discovery they seek is proportional to the needs of the case.

                                  23   In particular, plaintiffs say that the case presents issues of “broad importance” and involves a

                                  24   significant amount in controversy. Id. at 5. Defendants respond that they have already reviewed

                                  25   over 400,000 ESI documents from 16 ESI custodians at an expense of over $1 million and that the

                                  26   additional discovery would be unduly burdensome. Id. at 9. Citing HCL’s prior, unreliable

                                  27   representations about the burden of ESI collection and review, plaintiffs are skeptical that the

                                  28   additional custodial searches would impose an undue burden on HCL. Id. at 6.
                                                                                          4
                                          Case 5:19-cv-01242-LHK Document 187 Filed 12/17/20 Page 5 of 5




                                   1          Plaintiffs’ arguments regarding proportionality are difficult to evaluate without a better

                                   2   explanation of why plaintiffs seek discovery from these specific custodians, given the discovery

                                   3   they have already obtained in the case. While the Court credits plaintiffs’ observations that a

                                   4   narrowed list of search terms and de-duplication techniques can be employed to limit the burden

                                   5   on HCL, these measures are insufficient by themselves to overcome plaintiffs’ poor showing on

                                   6   why the Court should permit a search of ESI for five additional custodians in the first instance.

                                   7   III.    CONCLUSION
                                   8          Because plaintiffs have failed to show good cause for the discovery, the Court denies

                                   9   plaintiffs’ request for an order requiring HCL to search for responsive ESI in the files of these five

                                  10   additional custodians.

                                  11          IT IS SO ORDERED.

                                  12   Dated: December 17, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     VIRGINIA K. DEMARCHI
                                  15                                                                 United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
